943 F.2d 1131
Robert HAPHEY and Carl J. Bondietti, Plaintiffs-Appellants,v.LINN COUNTY;  Linn County Sheriff's Office;  Art Martinak,Sheriff, acting in his official and individualcapacity, Defendants-Appellees.
No. 90-35226.
United States Court of Appeals,Ninth Circuit.
Sept. 3, 1991.

Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, and T.G. NELSON, Circuit Judges.


1
Prior Report:  924 F.2d 1512.

ORDER

2
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.